Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogner et al. (4,339,681) in view of Wang et al. (2003/0059652)
Regarding claim 1, Bogner et al. shows a saddle coil for a rotor, the saddle coil comprising:
two poles (dipole) of an electrical machine having a plurality of coil turns (Fig. 2),
for each coil turn of the plurality of coil turns, two straight longitudinal sections having a first length (15, 16, Fig. 2) and, following on at a right angle from the longitudinal sections, two transverse sections (18) symmetrically curved and have a second length, which is less than the first length (Fig. 4);
the coil conductors are connected to one another at the corners of the saddle coil by pressing and/or soldering (column 4, lines 31-34).
Bogner et al. does not show wherein each longitudinal section and each transverse section includes a at least one coil conductor with a high-temperature superconductor tape.
Wang et al. shows wherein each longitudinal section and each transverse section includes a at least one coil conductor with a high-temperature superconductor tape (1, Fig. 9) for the purpose of improving modulus of elasticity and thermal expansion.
	Since Bogner et al. and Wang et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a high-temperature superconductor tape as taught by Wang et al. for the purpose discussed above.
Regarding claim 2, Bogner et al. also shows wherein the connection in the corners is produced by pressing high-temperature conductor tapes with indium and/or by soldering (column 4, lines 31-34) the high-temperature superconductor tapes in overlap regions, or at least one connecting element comprising copper, to which the high-temperature superconductor tapes of the coil conductors are respectively connected.
Regarding claim 3, Wang et al. also shows wherein the coil conductors each comprise a plurality of high-temperature superconductor tapes (layers).
Regarding claim 4, Wang et al. also shows wherein the high-temperature superconductor tapes of a respective coil conductor are guided at least partially above one another and/or at least partially parallel next to one another (layers).
Regarding claim 5, Bogner et al. also shows wherein the coil conductors of the transverse sections and the coil conductors of the longitudinal sections are different in respect of the number of high-temperature superconductor tapes and/or their geometrical arrangement and/or their extent (different cross section, Fig. 2).
Regarding claim 10, Wang et al. also shows wherein the coil conductors comprise at least one a conductor layer of a normally conducting material (para. 003) in electrical contact with each high-temperature superconductor tape of the respective coil conductor.
Regarding claim 14, Wang et al. also shows wherein a flat side of the high-temperature superconductor tapes (4, 5) extends perpendicularly to the radial direction of the rotor once installed.
Allowable Subject Matter
Claims 6-9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious a saddle coil for a rotor, wherein: a particular one of the coil conductors connected at a corner comprises a smaller number of high- temperature superconductor tapes than the other coil conductor; the high-temperature superconductor tapes are connected to the respective conductor layer on a high-temperature superconductor layer side in the one coil conductor and on a substrate side in the other as recited in claim 12; wherein the high-temperature superconductor tapes lie above one another in a coil conductor; the high-temperature superconductor tapes are guided at a distance from one another in the connecting region of the corners; a high-temperature superconductor tape of the transverse section following on from the corner is in each case directly connected to a high-temperature superconductor tape of the longitudinal section; and the high-temperature superconductor tapes engage in one another in the connecting region by using the spacing as recited in claim 6, wherein: high-temperature superconductor tapes are guided above one another; in at least one connecting region of a corner, one of the coil conductors comprises a stepped end exposing the high-temperature superconductor tapes at a distance in the longitudinal direction; the other of the coil conductors to be connected comprises high-temperature superconductor tapes extending next to one another with an offset corresponding to the spacing; and a pair of high-temperature superconductor tapes are respectively connected directly to one another as recited in claim 7; wherein: in a connecting region of at least one corner, high-temperature superconductor tapes, guided next to one another, of the one coil conductor all overlap; and the high-temperature superconductor tapes are respectively all connected to the high-temperature superconductor tapes guided next to one another, which are to be connected, of the other coil conductor as recited in claim 8; wherein: the plurality of coil turns are extended in height because of the connection at the corners; and the coil conductors are guided away from one another at the corners and/or the coil turns are separated by an insulator layer as recited in claim 9; wherein: in the connecting region of at least one corner there is a free space for at least one high-temperature superconductor tape to be connected, because of at least a part of the conductor layer being omitted at the end of at least one coil conductor as recited in claim 11.  Claim 13 depends on claim 12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D LE/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        
7/2/2022